       Case 3:20-cv-00133-JCH Document 19-3 Filed 02/23/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                CIVIL ACTION no. 3:20-cv-00133-JAH
       Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             FEBRUARY 18, 2020

       Defendants.
 __________________________________

              AFFIDAVIT OF EDWARD A. SNYDER IN SUPPORT OF
           JAKUB MADEJ’S MOTION FOR PRELIMINARY INJUNCTION

1.    My name is Edward A. Snyder. I reside at 340 Livingston Street in New Haven,
      Connecticut.
2.    I am the William S. Beinecke Professor of Economics and Management at Yale School
      of Management. From July 1, 2011 to June 30, 2020, I served as Dean of the School.
3.    During my academic career, I also have been employed at University of Michigan,
      University of Virginia, and University of Chicago. At each, I have been a tenured
      professor and have held senior administrative positions that entailed overall responsibility
      for student affairs, including potential dismissals. I also served on the Board of Trustees
      for eight ten years at my undergraduate alma mater, Colby College.
4.    In my faculty role, I have hired research assistants and was fortunate to hire Mr. Jakub
      Madej, then a first-year student in Yale College, three years ago. He has provided able
      assistance on several projects. Last fall Jakub contributed significantly to the
      development of a new course, Economic Analysis of High-Tech Industries, that I am
      currently teaching. During this time period, Jakub has been diligent, responsible,
      creative, and positive. He is obviously very smart and industrious. I have learned a lot
      from him. In addition, I have enjoyed getting to know him and learn about his
      background and interests.

                                                                                                    ϭ
                                                                                                     
      Case 3:20-cv-00133-JCH Document 19-3 Filed 02/23/20 Page 2 of 3



5.   After Yale University’s winter break, on January 17, 2020 I met with Mr. Madej in to
     resume our work. He explained that he has just returned from Canada to attempt to
     resolve some visa issues that I did not understand. Within a couple of days, he explained
     that he had been withdrawn from Yale College. At one point he became visibly upset
     and distraught.
6.   I took it upon myself to send this email on January 19th at 6:00 p.m. to Yale College
     Dean, Marvin Chun:
        Dear Marvin,
        I write regarding Jakub Madej, a YC senior.
        I do not want to intrude on whatever process might be underway concerning his status. I
        am not privy to any information about anything he did to jeopardize his status.
        I do want to put in a strongly positive word for him as a student and research
        assistant. I’ve had the benefit of Jakub’s assistance over the last three years. He is
        indefatigable, curious, extremely smart, and, very patient in listening to me. I am very
        fond of him and admire his live mind and courageous approach to life.

        I admit to being alarmed when he told me that he was taking steps to remain in the
        US. Again, without offering any comment on the merits, I hope that you will have the
        opportunity to consider the case.

        Very best, Ted Snyder

7.   Dean Chun responded at that evening at 7:37 p.m. as follows:
         Dear Ted,
         Nice to hear from you, and I can pass this along to the relevant folks.
         Best, Marvin
         Sent from iPhone


8.   Subsequently, Jakub shared with me the communications he received from Senior
     Associate Dean Mark Schenker, Chair of the Committee on Honors and Academic
     Standing during the period January 9. 2020 to January 20, 2020. I asked him several
     questions about Mr. Schenker and the Committee. I then searched for further information
     about the Committee, i.e., how it reaches decisions concerning dismissals, the names of
     its members, and its meeting schedule. I could not find any such information.
9.   On February 11, I received an email on February 11, 2020 from the “Student
     Employment Office” indicating that Mr. Madej was on the University payroll but would
     leave the University’s payroll on February 29, 2020:
             &ƌŽŵ͗^ƚƵĚĞŶƚŵƉůŽǇŵĞŶƚKĨĨŝĐĞфƐƚƵĚĞŶƚ͘ĞŵƉůŽǇŵĞŶƚΛǇĂůĞ͘ĞĚƵх
             ^ĞŶƚ͗dƵĞƐĚĂǇ͕&ĞďƌƵĂƌǇϭϭ͕ϮϬϮϬϮ͗ϭϮWD
             dŽ͗ũĂŬƵď͘ŵĂĚĞũΛǇĂůĞ͘ĞĚƵфũĂŬƵď͘ŵĂĚĞũΛďƵůůĚŽŐƐ͘ǇĂůĞ͘ĞĚƵх

                                                                                                   Ϯ
                                                                                                    
         Case 3:20-cv-00133-JCH Document 19-3 Filed 02/23/20 Page 3 of 3



               Đ͗ƌŽďĞƌƚ͘ƐŚŝůůĞƌΛǇĂůĞ͘ĞĚƵфƌŽďĞƌƚ͘ƐŚŝůůĞƌΛďƵůůĚŽŐƐ͘ǇĂůĞ͘ĞĚƵх͖^ŶǇĚĞƌ͕dĞĚ;^KD
               &ĂĐƵůƚǇͿфƚƐŶǇĚĞƌΛǇĂůĞ͘ĞĚƵх
               ^ƵďũĞĐƚ͗^ƚƵĚĞŶƚŵƉůŽǇŵĞŶƚWŽƐŝƚŝŽŶ

               ĞĂƌ:ĂŬƵď͕

               KƵƌƌĞĐŽƌĚƐŝŶĚŝĐĂƚĞƚŚĂƚǇŽƵĂƌĞŶŽůŽŶŐĞƌĂŶĂĐƚŝǀĞƐƚƵĚĞŶƚĂŶĚĂƐƐƵĐŚ͕ǇŽƵƌƐƚƵĚĞŶƚ
               ĞŵƉůŽǇŵĞŶƚƉŽƐŝƚŝŽŶǁŝůůĞŶĚŽŶ^ĂƚƵƌĚĂǇ͕&ĞďƌƵĂƌǇϮϵ͕ϮϬϮϬ͘

               ZĞŐĂƌĚƐ͕

               ^ƚƵĚĞŶƚŵƉůŽǇŵĞŶƚ

10.     I understood this email to mean that Mr. Madej could submit his hours for work through
        February 29, 2020 and be paid for his work. Jakub explained to me, however, that this
        was not the case. While Yale would allow him to submit time records for his work, his
        immigration status would be jeopardized if he received payment for his work. To my
        knowledge, Jakub has not submitted any timesheets after he re-entered the United States
        on a visitor visa, explaining that employment is not permissible under his visa conditions.
        Jakub has, nevertheless, continued to help me in the course.
11.     As I indicated to Dean Chun, I have no insight about the merits of the decision by Yale
        College to withdraw Mr. Jakub in the middle of his senior year. I would like to express,
        however, the following general observations about Yale University: First, compared to
        the other three universities where I have worked, Yale is substantially more bureaucratic
        and opaque. During my time as Dean, I often found it difficult to understand the various
        processes at work. Second and related, while all academic institutions make mistakes,
        my general view is that Yale is more prone to process mistakes than the other three
        universities where I have worked.


                                                               ____________________
                                                               ___________________
                                                               Edward
                                                               Ed   dAA. S
                                                                         Snyder
                                                                            d


        Sworn to before me
      State of TEXAS
                           on _________________
                         County of DALLAS
      Subscribed and sworn before me on February 20, 2020 by Edward A. Snyder.




                                                                                                      ϯ
                       Notarized online using audio-video communication                                
